Title: To George Washington from Richard Peters, 21 April 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office April 21. 1781
                        
                        The Friends of Capt. James Willing are pressing to have him exchanged & his long Sufferings entitle
                            him to it. He is not in our Department & we are told holds only the Rank of Captain & that of an armed
                            Boat. The Enemy have conceived him to be of so much Consequence as to claim a Lieut. Colonel for him. This seems
                                unreasonable but there is a Lieut. Col. Rogers in the State Prison at philadelphia whose
                            Situation  point of Health is very precarious & he does not appear to be a formidable Enemy. We only mention
                            this for your Excellency’s Consideration that if you think it any wise proper Lt Col. Rogers may be offered for Capt.
                            Willing or for him & any Equivalent. We have the Honour to be with the greatest Respect & Esteem your
                            obed. Servants
                        
                            Richard Peters
                            By Order
                        
                    